Case: 21-40361     Document: 00516097716         Page: 1     Date Filed: 11/17/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                               November 17, 2021
                                  No. 21-40361                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Victor Pacheco-Ortiz,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 2:14-CR-575-4


   Before Barksdale, Willett, and Duncan, Circuit Judges.
   Per Curiam:*
          Victor Pacheco-Ortiz, federal prisoner # 76055-379, contests the
   denial of his motion for sentence reduction for compassionate release,
   pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). He contends the district court
   abused its discretion by not considering whether his rehabilitation, combined


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40361     Document: 00516097716           Page: 2   Date Filed: 11/17/2021




                                    No. 21-40361


   with his asthma and the COVID-19 pandemic, constituted an extraordinary-
   and-compelling reason for compassionate release.
          As reflected above, denial of a compassionate-release motion is
   reviewed for abuse of discretion. United States v. Chambliss, 948 F.3d 691,
   693 (5th Cir. 2020). A district court may reduce a term of imprisonment if,
   after considering the applicable 18 U.S.C. § 3553(a) sentencing factors, it
   concludes, as also reflected above, that “extraordinary and compelling
   reasons warrant such a reduction”. 18 U.S.C. § 3582(c)(1)(A)(i).
          The court considered Pacheco’s post-sentencing rehabilitation,
   coupled with his asthma and the COVID-19 pandemic, and concluded these
   factors did not warrant sentence reduction. Pacheco fails to establish the
   court made an error of law, or a clearly-erroneous assessment of the evidence,
   when it concluded the § 3553(a) factors weighed against compassionate-
   release sentence reduction. See Chambliss, 948 F.3d at 693–94 (holding court
   “sufficiently articulated its reasons for denying [prisoner’s] request for
   compassionate release”). His disagreement with the court’s weighing of
   those factors is not sufficient to demonstrate abuse of discretion. See id. at
   694 (explaining disagreement with factor analysis insufficient to support
   reversal).
          AFFIRMED.




                                         2